Detailed Action
	The communications received 06/28/2022 have been filed and considered by the Examiner. Claims 1-18 are pending and claims 14-18 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected aqueous solution, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/626,983 hereinafter ‘983 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As for claim 1, ‘983 claims a method of manufacturing recycled pulp fibers from pulp fibers of used hygiene products (it is understood that the pulp produced for nanofiberization would be capable of serving as recycled pulp fibers), comprising steps of: 
a preparation step of preparing a treatment tank which includes a liquid mixture supply port, and a treatment liquid discharge port and an ozone containing gas supply port that are arranged below the liquid mixture supply port, 
a liquid mixture supply step of supplying a liquid mixture which includes super absorbent polymers and the pulp fibers that derive from the used hygiene products and water, from the liquid mixture supply port to the treatment tank, 
an ozone containing gas supply step of supplying ozone containing gas from the ozone containing gas supply port to a treatment liquid in the treatment tank, 
a pulp fibers for saccharification formation step of forming the pulp fibers for saccharification from the pulp fibers while dissolving at least a portion of the super absorbent polymers in the treatment liquid, by, in the treatment tank, raising the ozone containing gas while lowering the super absorbent polymers and the pulp fibers so as to make the ozone containing gas come into contact with the super absorbent polymers and the pulp fibers, 
and a treatment liquid discharge step of discharging the treatment liquid which includes the pulp fibers for recycling from the treatment liquid discharge port, wherein the pulp fibers for saccharification have a lignin content ratio of 0.1 mass % or less [claim 1].

As for claim 2, ‘983 claims claim 1 and it is understood that by performing the method steps of claim 1 that the resultant pulp fibers would have a water contact angle of 20 degrees or less. The Examiner notes that the pulp fibers of ‘983 has a similar composition as claimed by applicant, (i.e. the lignin value of less than 0.1 mass% or less) which would result in the claimed property (the water contact angle). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the pulp fibers product produced according to the method of claim 1 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
As for claim 3, ‘983 claims the lignin content ratio [claim 1].
As for claim 4, ‘983 claims the beating degree [claim 2].
As for claim 8, ‘983 claims the supplying of the ozone as micro or nanobubbles [claim 3].
As for claim 9, ‘983 claims wherein in the liquid mixture supply step, the liquid mixture is supplied continuously from the liquid mixture supply port to the treatment tank in a first flow rate, and in the treatment liquid discharge step, the treatment liquid is discharged continuously from the treatment liquid discharge port in a second flow rate [claim 8].
As for claim 10, ‘983 claims that the treatment liquid is acidic [claim 4].
As for claim 11, ‘983 claims the inactivation of the SAP step via an acid before the liquid mixture supply step [claim 5].
As for claim 12, ‘983 claims claim 11 and the use of an acid which can form a complex with metal ions from an excrement [claim 5].
As for claim 13, ‘983 claims the ash ratio of 0.65 mas% or less [claim 7].

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US 6,238,516) hereinafter WAT in view of Stoyanov et al (US 6,986,793) hereinafter STO.
As for claim 1, WAT teaches a method of manufacturing pulp fibers from pulp fibers of used hygiene products (used diapers) [Abstract], comprising steps of: 
a preparation step of preparing a treatment tank (a chamber of the second washing machine, the Examiner notes that the first and second washing machines are substantially similar) [Fig. 1 #25; col. 5 l. 10-30] which includes a liquid mixture supply port [Fig. 1 #71 of the second washing machine; col. 6 l. 24-40], and a treatment liquid discharge port (as some of the treatment liquid would leave with the cellulose fibers) [Fig. 1 #77; col. 7 l. 35-47; col. 18 l. 55-60] and an ozone containing gas supply port that are arranged below the liquid mixture supply port [Fig. 1 #76; col. 7 l. 3-35], 
a liquid mixture supply step of supplying a liquid mixture (sludge) which includes super absorbent polymers and the pulp fibers that derive from the used hygiene products and water (by supplying water cellulose sludge which is understood to contain some SAP denoted as SAM) [col. 9 l. 55-col.10 l. 9; col. 10 l. 33-47], from the liquid mixture supply port to the treatment tank [Fig. 1 #71], 
an ozone containing gas supply step of supplying ozone containing gas from the ozone containing gas supply port to a treatment liquid in the treatment tank (via the conduits of the blower and ozone generator) [Fig. 1 #24 and 76; col. 7 l. 3-35], 
a recycled pulp fibers formation step of forming the pulp fibers by bleaching the pulp fibers while dissolving at least a portion of the super absorbent polymers in the treatment liquid, by, in the treatment tank (by treating with ozone and separating the SAP or SAM in this instance from the cellulosic element) [col. 8 l. 24-41; col. 9; 46-55; col. 10 l. 33-55], 
raising the ozone containing gas while lowering the super absorbent polymers and the pulp fibers so as to make the ozone containing gas come into contact with the super absorbent polymers and the pulp fibers sink towards the bottom of the tank (it is understood that with the arrangement of the conduits and the blower that the ozone rises up through the slurry, in addition the slurry is drained therefore both it and the pulp fibers in it are ‘lowered’/’sink’) [Fig. 1 #76 and 90; col. 9 l. 55-col.10 l. 9], and 
a treatment liquid discharge step of discharging the treatment liquid which includes the recycled pulp fibers from the treatment liquid discharge port [col. 10 l. 10-24]. 
	The Examiner notes that the recycled pulp fibers has a similar composition as claimed by applicant, (i.e. pulp fibers which have undergone the steps of claim 1) which would result in the claimed property (the delta YI of 0 to 10). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the recycled pulp fibers product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
As it pertains to the delta YI value which the Examiner understands from the context of the application to be a comparative yellowness index relative to a white board [see the instant specification, 0013, 0045, 0108], should the Applicant disagree that the delta YI value would be present:
STO teaches a method for making cellulosic fibers [Abstract] in which a white with too much yellow is viewed as “dirty, old, or impure” while a white with comparatively less yellow (such as a blue white) is viewed as “clean and pure” by human subjects [col. 5 |. 27-54].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the comparative yellowness index of the pulp fibers of the method of WAT to be within the claimed range as a means of improving the perception of the pulp by humans as taught by STO.

As for claim 2, WAT/STO teach claim 1 and it is understood that by performing the method steps of claim 1 that the resultant pulp fibers would have a water contact angle of 20 degrees or less. The Examiner notes that the pulp fibers of WAT/STO has a similar composition as claimed by applicant, (i.e. the delta YI of 0 to 10) which would result in the claimed property (the water contact angle). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the pulp fibers product produced according to the method of claim 1 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

As for claim 3, WAT/STO teach claim 1 and it is understood that by performing the method steps of claim 1 that the resultant pulp fibers would have a lignin content ratio of 0.1 mass%  or less. The Examiner notes that the pulp fibers of WAT/STO has a similar composition as claimed by applicant, (i.e. the delta YI of 0 to 10) which would result in the claimed property (the lignin value of less than 0.1 mass% or less). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the pulp fibers product produced according to the method of claim 1 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

As for claim 4, WAT/STO teach claim 1 and it is understood that by performing the method steps of claim 1 that the resultant pulp fibers would have a beating degree reduction speed of 300 mL/h or more. The Examiner notes that the pulp fibers of WAT/STO has a similar composition as claimed by applicant, (i.e. the delta YI value of 0 to 10) which would result in the claimed property (the beating degree reduction speed). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the pulp fibers product produced according to the method of claim 1 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

As for claim 5, WAT/STO as applied to claim 1 also includes the removal of pigments (in particular deinking) and in particular teaches that it is important to remove inks in order to improve the commercial appeal of the recycled product [col. 9 l. 24-35]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have entirely removed the pigments/dyes thus rendering the pulp fibers free of the pigments and dyes as taught by WAT in the process of WAT/STO as a means of improving the commercial appeal of the recycled product. 

As for claim 9, WAT/STO teach claim 1 and wherein in the liquid mixture supply step, the liquid mixture is supplied continuously from the liquid mixture supply port to the treatment tank in a first flow rate (the flow of material up the conveyor) [col. 5 l. 30-39], and in the treatment liquid discharge step, the treatment liquid is discharged continuously from the treatment liquid discharge port in a second flow rate (as the machines employed are of the continuous variety therefore it is understood that the output is continuous as well) [col. 5 l. 10-15; col. 10 l. 10-24].
	In addition, to make a batch process continuous is prima facie obvious [see e.g. MPEP 2114.04(V)(E)].

As for claim 13, WAT/STO teach claim 1 and it is understood that by performing the method steps of claim 1 that the resultant pulp fibers would have an ash content ratio of 0.65% mass content or less. The Examiner notes that the pulp fibers of WAT/STO has a similar composition as claimed by applicant, (i.e. the delta YI of 0 to 10) which would result in the claimed property (the lignin value of less than 0.1 mass% or less). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the pulp fibers product produced according to the method of claim 1 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US 6,238,516) hereinafter WAT in view of Stoyanov et al (US 6,986,793) hereinafter STO as applied to claim 1 and further in view of Bergquiet et al (US 5,817,079) hereinafter BERQ and Gregory (US 2009/0032206) hereinafter GREG.
As for claim 6, WAT/STO teaches claim 1 but does not teach that the dye, pigments, or their combinations are present in the pulp fibers (as they are present in the plastics) [see claim 5] nor do they teach removing pulp fibers from the types of hygiene products. 
BERQ teaches that sanitary products including diapers [Abstract; col. 1 l. 15-25] often preferably contain hydrophobic pulps in order to better control flow and to prevent leaking of the sanitary product [col. 1 l. 34-45; col. 4 l, 5-21]. These hydrophobic pulps preferentially have coloring (which the Examiner understands would be imbued through some form of dye or pigment) [col. 4 l. 20-24]. 
As it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a sanitary product having the colored hydrophobic pulp fibers of BERQ in order to prevent leaking when originally used, it would similarly have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have recycled the superior sanitary product in the process of WAT/STO. As WAT is capable of recycling inks, one of ordinary skill in the art would have expected success in the process. 
WAT/STO/BERQ do not teach the separating of colored pulp fibers. 
GREG teaches a method for recycling pulpable products (paper) in which first products with colored pulp fibers (colored box paper product) are separated and subject to a unique treatment to allow for the creation of new high quality paper products down the line [0034-38; 0066-67].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have subjected separated the colored pulp fibers being recycled by WAT/STO/BERQ and to have subjected them to a unique treatment as taught by GREG in order to allow for the creation of new high quality paper products down the line. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US 6,238,516) hereinafter WAT in view of Stoyanov et al (US 6,986,793) hereinafter STO, Bergquiet et al (US 5,817,079) hereinafter BERQ and Gregory (US 2009/0032206) hereinafter GREG as applied to claim 6 and further in view of Conway et al (US 5,558,745) hereinafter CON.

As for claim 7, WAT/STO/BERQ/GREG teach claim 6 and BERQ further teaches that at least a portion (the ones with colored fibers) of types of hygiene products would include a liquid permeable sheet (a layer of the absorbent fibers which are understood to be hydrophilic fibers) [Fig. 3A-3B #330; col. 5 l. 43-55], a liquid impermeable sheet (barrier film, it is understood that the barrier film would be on the end of 3A-3B that is contacting the garment) [col. 4 l. 51-60], and an absorbent core which is arranged between the liquid permeable sheet and the liquid impermeable sheet (the SAP) [Fig. 3A-3B #310; col. 5 l. 43-55], and includes the super absorbent polymers and the pulp fibers that do not have the coloring agent (it is understood that the hydrophilic fibers can remain undyed and that the SAP does not have a coloring agent), 
Otherwise WAT/STO/BERQ/GREG do not teach the separated colored fiber based products going through:
a pretreatment step of swelling the plurality of types of used hygiene products with water, a disassembly step of disassembling the plurality of types of used hygiene products into the absorbent core and others by applying a physical impact on the plurality of types of used hygiene products which have been swollen, and a separation step of separating the absorbent core.
CON teaches the a method for treating used colored diapers [col. 15 l. 37-42] in which the diapers are swelled with water (saturated) [col. 15 l. 44-49], disassembled by the application of physical impact on the swollen articles (tumbled in a manner that releases the SAP and topsheets) [col. 15 l. 44-65] and then separating the absorbent core [col. 16 l. 33-46]. This produced a pulp that was “virtually free of contamination” and to “have brightness and physical integrity to be reused in sanitary paper applications” [col. 17 l. 65-col. 18 l. 1-8].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have subjected the separated articles from the method of WAT/STO/BERQ/GREG to the treatment of CON in order to produce pulp “virtually free of contamination” and to “have brightness and physical integrity to be reused in sanitary paper applications” that is compatible with colored articles. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US 6,238,516) hereinafter WAT in view of Stoyanov et al (US 6,986,793) hereinafter STO as applied to claim 1 and further in view of Kitagawa et al (US 2007/0227979) hereinafter KITA.
As for claim 8, WAT/STO teach claim 1 and WAT further teaches that the ozone is supplied as bubbles [col. 7 l. 3-9] but does not teach a size of these bubbles. 
KITA teaches a method of treating a substrate from paper/pulp based manufacturing (black liquor) which is preferably provided as a micro bubble [Abstract]. Micro bubbles are preferred as the smaller the ozone bubble gets the larger the reaction surface becomes which improves the oxidizing power of the ozone [0013-14].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have supplied the bubble ozone of WAT/STO as microbubbles as taught by KITA as this would have improved the oxidizing power of the ozone. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US 6,238,516) hereinafter WAT in view of Stoyanov et al (US 6,986,793) hereinafter STO as applied to claim 1 and further in view of Watanabe et al (US 2015/0291762) hereinafter WATA.
As for claim 10, WAT/STO teach claim 1 but does not teach using an acidic treatment liquid.
WATA teaches the recycling of fibers from diapers which can contain SAP [Abstract] in which the treatment liquid contains an acidic agent and a crosslinking agent which aid in improving the efficiency of recovering and separating components (the acidic agent is added to reduce the slurry to an acidic pH) [0035]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have made the treatment liquid of WAT/STO acidic (via the addition of the acidic agent) and to have added the crosslinking agent as taught by WATA in order to improve the efficiency of separating and recovering components. As WATA also employ ozone [0029] one of ordinary skill in the art would have expected success in the combination. 

As for claim 11, WAT/STO teach claim 1 and as applied to claim 10, WAT/STO/WATA further teaches that the acidic agent addition is applied before the screening/cleaning [WATA: Fig. 2 Acidic agent] therefore the Examiner understanding the inlet of the process of WAT/STO to substantially be the inlet of the screening/cleaning process (as it employs baskets and drains along with wash water as a washing machine) that the mixture supplied would be acidic [WAT: col. 7 l. 3-24].  
As for claim 12, WAT/STO/WATA teach claim 11 and WATA further teaches that an acceptable acid used (aluminum sulfate) can complex metals (by forming calcium sulfate) [0099]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US 6,238,516) hereinafter WAT in view of Stoyanov et al (US 6,986,793) hereinafter STO and Watanabe et al (US 2015/0291762) hereinafter WATA as applied to claim 11 and further in view of Moniwa et al (US 5,492,633) hereinafter MON.
As for claim 12, WAT/STO/WATA teach claim 11 and WATA further teaches that many different acids including organic acids can be used to drive the acidic pH change [0097] should the Applicant disagree with the utilization of aluminum sulfate in the combination:
MON teaches the treatment of water with organic substances within it using ozone in a treatment tank [Abstract] in which the organic substances are chelated using acids such as citric acid [col. 3 l. 35-55]. This is done to improve the oxidation activity of ozone [col. 2 l. 40-47].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used an organic acid such as citric acid as a chelating agent (which the Examiner understands to be capable of forming a complex with a metal ion included in excrement) as taught by MON as the acid of WAT/STO/WATA as this would have improved the oxidation activity of ozone. In addition, the Examiner notes that citric acid is cited by the Applicant as an acid capable of forming complexes with metal ions in excrement [see instant specification at paragraph 0076].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V./Examiner, Art Unit 1748             

/Eric Hug/Primary Examiner, Art Unit 1748